Simmons, C. J.
1. Relatively to persons or property on the track of a railroad company where there is no public crossing and where the company is pot bound to anticipate their presence, it is not negligence for the company to run-its trains at a speed of fifty or sixty miles an hour.
2. Under the undisputed evidence the defendant fully rebutted the presumption of negligence arising against it from proof of the killing of the stock, and the trial judge erred in refusing to grant a new trial. Georgia M. R. Co. v. Harris, 83 Ga. 393; Georgia S. Ry. Co. v. Sanders, 111 Ga. 128.

Judgment reversed.


All the Justices concur.